i          i      i                                                                  i       i      i




                                 MEMORANDUM OPINION

                                         No. 04-07-00210-CR

                                       Chad Alan AREHART,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 04-1495-CR
                           Honorable Dwight E. Peschel, Judge Presiding

Opinion by:       Steven C. Hilbig, Justice

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 18, 2008

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Chad Allen Arehart pleaded guilty to a charge of aggravated sexual assault in exchange for

the State’s recommendation that adjudication be deferred. Pursuant to the plea agreement, the trial

court deferred adjudication and placed Arehart on community supervision for a period of ten years.

The State later filed a motion to adjudicate guilt, alleging Arehart violated various conditions of his

community supervision. Arehart pleaded “true” to thirteen of the sixteen allegations. After hearing
                                                                                         04-07-00210-CR

evidence, the trial court adjudicated Arehart guilty and sentenced him to forty-five years in prison.

Arehart appeals.

         Arehart’s court-appointed appellate attorney filed a motion to withdraw and a brief in which

he raises no arguable points of error and concludes this appeal is frivolous and without merit. The

brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Arehart was provided a copy of the brief and motion to withdraw and was further informed of his

right to review the record and file his own brief. Arehart has filed a pro se letter with the court

raising several issues.

         After reviewing the record, counsel’s brief, and Arehart’s letter, we find no reversible error

and agree with counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005). We therefore grant the motion to withdraw filed by Arehart’s counsel and

affirm the trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.–San

Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.–San Antonio 1996, no

pet.).

         No substitute counsel will be appointed. Should Arehart wish to seek further review of this

case by the Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for

discretionary review or must file a pro se petition for discretionary review. Any petition for

discretionary review must be filed within thirty days from the date of either this opinion or the last

timely motion for rehearing that is overruled by this court. See TEX . R. APP . P. 68.2. Any petition for

discretionary review must be filed with this court, after which it will be forwarded to the Texas Court

of Criminal Appeals along with the rest of the filings in this case. See id. R. 68.3. Any petition for



                                                   -2-
                                                                            04-07-00210-CR

discretionary review must comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See id. R. 68.4.



                                         Steven C. Hilbig, Justice


Do not publish




                                           -3-